SENTENCE ON ANTOINE LOPEZ.
Antoine Lopez:
You have been tried for the crime of murdering a fellow creature, and have been convicted, and it now only remains for the court to pronounce upon you the sentence of the law.
Your offense is aggravated by the fact that he whom you slew was an officer of the law, engaged at the moment in the legitimate discharge of his duties as a conservator of the public peace. He was discharging those duties in a manner least calculated to give offense to a well regulated mind. You were engaged in a riotous disturbance at a late hour of the night— in breaking the peace of the well ordered community around you—and it was his duty, as a policeman, to quell the disturbance, and, if necessary, to take you into custody as a guilty participator in it. Instead, however, of displaying any harshness toward you, and conveying you to prison, his whole aim was to draw you away from the disturbance, to save you from a continuance of the violence toward you, of which you complained, and to conduct you safely to your lodgings. In the midst of this kind and considerate deportment on his part, you stabbed him and he died. [Here the prisoner exclaimed, “No, I did not do that! ”] For this crime you are now to suffer the fearful consequences.
We have not overlooked, nor can we too much lament, the circumstances which impelled you to its commission. You have probably never been duly instructed as to the evils which certainly flow from the habitual use of intoxicating drink. You have lived in a country where it has been customary to carry concealed weapons, and where it has not been unusual to use them on slight occasions. And you have never been adequately taught the solemn obligations we are all under to observe a due regard to the rights and the welfare of our neighbor, and the mutual dependence of all mankind upon each other.
It was thus, doubtless, that you were impelled to the com*267mission of the greatest crime known to our laws, with a facility that is startling and almost incomprehensible to us.
Much, however, as we may lament this misdirection, and its unhappy consequences, it is. not in our province now to make any allowance for it. That rests with a higher power. Our duty is to bid you prepare for the death which speedily awaits you, and to pronounce upon yon the sentence, that on Friday, the twenty-third day of January next, you be hung by the neck until you be dead. And may Heaven have mercy upon you.
The prisoner, at the conclusion of the sentence, asked to say a few words more.
Court—Very well, we will hear them.
The prisoner then said that he knew the laws of this country were good; the people never carry weapons about them, and he never was in the habit of doing so either. The law was right in finding him guilty, but he was innocent—innocent.
Sheriff Carnley, and Mr. H. Bertholf, one of the officers of the court, took their position at each side of the prisoner, and the clerk proceeded to read the death warrant, which was signed by the presiding judge, and aldermen Miller and Concklin. The death warrant was then handed to the sheriff, and the prisoner sank into a chair, apparently deeply affected by the solemn and impressive ceremony.
[Note.—The prisoner was pardoned on the application of the Queen of Spain, transmitted to the governor of the State hy the Secretary of State of the United States.!.'